In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), entered May 12, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendant submitted admissible evidence demonstrating that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and that the plaintiff failed to come forward with competent evidence to create an issue of fact (see, Scheer v Koubek, 70 NY2d 678; Cofsky v Hourican, 260 AD2d 422; Verrelli v Tronolone, 230 AD2d 789; Yamin v Brougham Bus Transp., 220 AD2d 739). Bracken, J. P., Joy, Thompson and Feuerstein, JJ., concur.
Goldstein, J., dissents and votes to reverse the order appealed from, on the law, and to deny the motion for summary judgment, with the following memorandum.